El Juek Asociado Se. Eigitebas,
emitió la opinion del i ti fl,1
“El Pueblo de Puerto Rico” representado por el Riscal del Distrito de Humacao presentó ante dicha Corte una demanda contra .Osvaldo Laborde y otros dos más cobrándoles la suma de mil quinientos dollars que se comoprometieron á satisfacer al Tesoro Insular, si Osvaldo Laborde no cumplía con las disposiciones de la Ley de Rentas Internas en la industria de destilación de'ron en el alambique que tenía establecido en la hacienda “María Teresa” del término municipal de Camay.
El documento que contiene la obligación contraída dice, según el alegato, lo siguiente:
“Impuesto (le líenla* Internas. — Fianza, de destilador. — Por la presente sabrán todos -que nosotros, Osvaldo Laborde, como principal Primo F. Román y José Machado como fiadores, nos obligamos firmemente para con el -Pueblo de Puerto Rico, por la suma de mi quinientos dollars, moneda de los Estados Unidos, al pago de cuya cantidad quedamos formal y solemnemente obligados, colectiva e individualmente y por todos y cada uno de nuestros herederos, al-baceas y administradores de nuestras fincas. — Y para constancia, hemos firmado y reconocemos individual y colectivamente esta fian-za, como expedida por nosotros este día 22 de Octubre de 1903, en San Juan de Puerto Rico. ”
“Contraemos la, anterior obligación bajo las condiciones que si-guen: que dedicándose el referido Osvaldo Laborde á 'la destilación de ron y siendo su propósito continuar en la elaboración de dicho li-quido, en el término municipal dé Oamu-y, Puerto Rico, y siendo fe firma social á cuyo nombre se elabora dicho ron la de Osvaldo La-borde, y esa misma la marca de fábrica.
“Por tanto, si el referido Osvaldo Laborde pagase ó mandase pa-gar, como queda .previsto por las leyes de Rentas Internas de Puer-to Rico, de acuerdo con un acta de la Asamblea Legislativa de Puer-to Rico, aprobada en 31 de Enero de 1901, y titulada Un Pro-yecto de Ley para Proveer de Rentas á El Pueblo de Puerto Rico *449y para otros Fines” la suma de sesenta centavos por caída galón de ron, ó ron de malagueta y la suma de ochenta centavos por cada galón ó fracción de galón de otros líquidos alcohólicos destilados, manufacturados y despachados de dicha destilería para la venta ó consumo en Puerto Rico, por medio de la fijación y cancelación de sellos de rentas internas ó facturas talonarias en la cantidad sufi- . ciente para pagar el impuesto en cada galón de ron ú otros líquidos alcohólicos destilados despachados de dicha destilería, al tiempo de ser despachados en la manera ya prevista, ó que sea prevista por el Tesorero de Puerto Rico, en los Reglamentos redactados para el gobierno de los fabricantes ■ en el adherimiento de sellos de rentas internas á las facturas y en el despacho de ron ú otros líquidos alcohólicos destilados, y harán entrada correcta en un libro dte Re-gistro de Entradas y Salidas, que será facilitado por el Tesorero, el número exacto de galones de ron, ú otros líquidos alcohólicos destilados, que. existan en dicha fábrica, en la fecha en que le sea entregado dicho Registro, haciendo diaria y puntualmente entradas en el referido Registro, del número de galones de ron ú otros líqui-dos alcohólicos destilados, manufacturados durante las veinte y cua-tro horas que antecedan, y puntualmente, al tiempo del despacho de cada partida de ron ú otros líquidos alcohólicos destilados uni-rán á los conocimientos ó entregarán al conductor de dichos artícu-los que sean despachados, la correspondiente factura con los sellos adheridos para ser entregada á la persona á quien sean consignados, y harán en- dicho Registro una descripción completa de los artículos despachados, número de la factura, fecha de despacho, valor, nom-bre y dirección.de la persona á quien van consignados y el valor de los sellos que han sido adheridos y cancelados, y expresarán en dicho Registro la fecha y montante de .cada compra de sellos de Rentas Internas y el local donde se hayan comprado y puntualmente,' en el primer día de cada mes, remitirán al Tesorero de Puerto Rico, una completa y verdadera copia de todas las entradas practicadas en dicho Registro durante el mes anterior, y permitirán á los Agen-tes de Rentas Internas de la Tesorería, la libre entrada en la des-tilería, y le facilitarán la oportunidad más amplia para inspec-cionar todos los libros y cuentas corrientes, todas las existencias de ron ú otros líquidos alcohólicos destilados, y de los alambiques y toda la maquinaria, y la libre entrada é inspección de todos los edificios y locales pertenecientes >á dicha destilería, y darán contes-tación verdadera á todas las preguntas que se hagan por dichos Agentes, con referencia á la fabricación y despacho d'e ron ú otros *450líquidos alcohólicos destila/dos en dicha fábrica, ó de la misnrn y en general, cumplirán completa y fielmente con todas las prescrip-ciones de las Leyes de Rentas Internas de Puerto Rico, y con los Reglamentos que hayan sido ó fueren. promulgados por el Tesorero de Puerto Rico, para la debida ejecución (de dichas leyes de Ren-tas Internas, y de conformidad con las. mismas, no permitirán que el solar ó terreno en el cual dicha destilería esté situada, ni ninguna parte de dicho terreno, ni ninguna parte de la maquinaria^ ni de la materia prima utilizada en dicha manufactura de. ron ú otros líquidos alcohólicos destilados, ni ninguna existencia de ron ú otros líquidos alcohólicos destilados sean hipotecados ni embargados du-rante el tiempo en que se ocupe en el ejercicio de dicha destilería; Entonces, cumplidas eslas prescripciones, esla obligación será nula; en caso contrario, permanecerá en pleno vigor.”
Los lieclios sustancialmentc constan en la sentencia ape-lada que dice así:
1 ‘ Corte de Distrito del Distrito Judicial de Arecibo, P. R. — Pre-sente: ITon. José R. F. Savage, Juez. — El Pueblo de Puerto Rico Demandante, contra Osvaldo Laborde, Primo F. Roman y José Ala-chado,' Demandados. — Decisión.—Habiendo sido llamado á la vista ante este Tribunal este pleito, en el que comparecieron el Ilon. Pedro de Aldrey, Fiscal de este Distrito, en representación de la par-te demandante, y el Licenciado Herminio Díaz Navarro, represen-tando á las partes demandadas: oídas por el Tribunal todas las prue-bas presentadas, las que ha 'considerado junto con los autos y do-cumentos acompañados: y después de oídas las argumentaciones de los abogados de ambas partes, y quedando sometido este pleito al Tribunal para su fallo, la Corte llega á estas conclusiones de’ hechos: 1. — 'Q-qq en el día 22 de octubre de 1903, en Gamny, P. R., Osvaldo Laborde corno principal, y Primo F. Román y José Alachado, como fiadores, otorgaron una obligación ó fianza, por virtud de la cual, se obligaron á pagar al Pueblo de Puerto Rico, la suma 'de mil quinientos dollars, con la condición entre otras: “de que si dicho Osvaldo' Laborde pagase ó mandase pagar. la sumía de sesenta centavos por cada galón ó -franchón de galón de ron ó ron de malagueta.'destilados, manufacturados y despachados de dicha destilería, para la venta 'ó consumo de Puerto Rico, por medio de la fijación y cancelación de sellos de Rentas Internas, de facturas talonarias en la cantidad suficiente para pagar el im-puesto en cada galón de ron ú otros líquidos, alcohólicos destilados *451y despachados de dicha destilería, al tiempo de ser despachados” dicha obligación quedaría nula; pero en caso contrario permanece-ría en pleno vigor.- — 2. Que el citado Osvaldo Laborde tiene des-tilería instalada en la hacienda “María Teresa” del termino municipal de Oamuy. — 3. Que el día 19 de diciembre de 1903, dicho Osvaldo Laborde, despachó de dicha .destilería cinco galones de ron sin que al tiempo de ser ’despachados dichos cinco galones, hubiese fijado y cancelado sellos de Rentas Internas á la factura talonaria, en la cantidad suficiente para pagar los impuestos. De los hechos anteriormente expuestos, el Tribunal ahora llega á estas conclusidnes de derecho: 1. — Que desde el momento en que dicho Osvaldo La-borde; faltó é la condición de la obligación, -quedarían responsables el citado Osvaldo Laborde, como -principal, y Primo F. Román y José Machado, como fiadores, á pagar la cantidad de la obligación al Pueblo de Puerto Rico. 2. — Que el 'demandante, el Pueblo de Puerto Rico, tiene derecho á una sentencia de este Tribunal con-denando á los demandados Osvaldo Laborde, Primo F. Román, y José Machado, colectiva é individualmente, á pagar á dicho deman-dante la suma de mil quinientos -dollars, con las costas. Y mando que se registre la sentencia de acuerdo con esta decisión. — Areeibo, P. R., 3 de Febrero de 1905. — José R. F. Savage. — 'Juez.”
El apelante expresa en su alegato los siguientes moti-vos de error:
Primero: Que la sentencia se funda en el hecho de no haber pa-gado Laborde el impuesto de Rentas Internas, cuando en el juicio se probó que lo satisfizo.
Si la sentencia da por probado que no se pagó el im-puesto está en su favor la presunción de que ese y no otro es el resultado de los debates y del juicio que se celebró y no hay términos hábiles hoy para ir en contra de esa presunción cuando para combatir la prueba en este re-curso no se ha empleado el método que prescribe el Ca-pítulo 5o. del Código de Enjuiciamiento Civil que trata de las excepciones. El artículo 214 dice: “Que cuando la excepción se basa en la insuficiencia de la prueba, la obje-ción deberá precisar los particulares en que se funde la alegación de la insuficiencia de la prueba- La objeción debe establecerse, limitándose á determinar la parte de *452la prueba ú otra materia que fuese necesaria para expli-carla. Solo se expondrá lo sustancial de las notas de las pruebas tomadas por el taquígrafo.”
Este inciso último de la disposición citada excluye la idea de que las notas del taquígrafo ó sea las declaracio-nes de los testigos tomadas por ese sistema, que es lo que se ba traído á esta apelación sin cumplir con lo pertinente de lo dispuesto en el capítulo 5. del Código de Enjuicia-miento Civil, sean bastantes para poder discutir la prueba.
Aquí no bay objeción ni excepción contra la misma y así no es'posible formar juicio contrario á la apreciación de la Corte de Distrito y bay que concluir afirmando que' “El Pueblo de Puerto Rico” probó que Laborde no sa-tisfizo el impuesto de Rentas Internas.
Cuando se impugna la apreciación de la prueba ante una corte de apelación es necesario que los hechos sobre que versó la prueba se traigan de una manera clara y concreta con la conformidad de la parte contraria si ésta los reconoce y con la aprobación del Juez que conoció del asunto cuando esto sea posible. '
En el segundo motivo del alegato, presentado ante esta Corte Suprema se expresa que ya se considere el contrato de los demandados con el Tesoro Insular como de fianza ó 3^a como contrato con cláusula penal, en ninguno de los dos casos puede llegarse al extremo de exigir la totalidad de. dos mil quinientos dollars por infracción de cual-quiera de las disposiciones de Rentas Internas..- Pero esto se contesta con lo siguiente:
La Sección 1058 del Código Civil prescribe:
“Las obligaciones que nacen de los 'contratos, tienen fuerza de ley entre las partes contratantes, y deben cumplirse al tenor de los mismos.”
Lá sección 1120 del mismo Código .dice que:
“En las obligaciones con cláusula penal, la pena sustituirá á la *453. ¿indemnización de daños y al abono de intereses,, en. caso de falta de cumplimiento, si otra cosa no se hubiese pactado.”
De modo que siendo esto así se ha podido establecer la piesente demanda para hacer efectiva la pena pecunia-ria y como debemos suponer que “El Pueblo de Puerto Pico” probó su acción, según afirma la sentencia apelada, hay que concluir que no se ha cometido error de ninguna clase.
Y no se nos objete diciéndonos que no es posible aplicar dos penas ó sea la que se impuso en la causa criminal que se siguió á Laborde por defraudación al Erario público y la que hoy se pretende por medio de la acción ejercitada. Esto no es así y por eso no tiene aquí aplicación el artícu-lo 44 del Código Penal, puesto que no se trata de un acto penable de distintos modos por distintas disposiciones de dicho Código.
be trata si de la violación de un derecho que permitió el ejercicio de la acción penal para castigar el delito y permite hoy el ejercicio de la acción civil que nace del contrato celebrado por los demandados por incumpli-miento de las cláusulas en él estipuladas. En este punto está terminante el artículo 2 del Código de Enjuiciamien-to Civil.
Y tanto más debe esto tenerse en cuenta, cuanto que la causa criminal se dirigió solamente contra Laborde que fue el autor de la defraudación, pero no se dirigió contra Loman y Machado que fueron los que con él firmaron el contrato de que nace la acción civil ejercitada. Son, pues, casos completamente distintos.
Se afirma también que el fin del contrato celebrado es garantizar solamente los- perjuicios que puedan ocasio-narse á ‘El Pueblo de Puerto Rico”, pero esto no es así porque' á poco que se estudie el contrato se verá que hay cláusulas estipuladas de cuyo incumplimiento no podría nunca derivarse un perjuicio ó daños valorables por ejem-*454pío, el incumplimiento de todas aquellas reglas referentes a la manera de llevar los Registros de Entradas y Salidas y todo cuanto se refiere á la inspección de los Agentes consintiendo su entrada en la destilería.
No; es este un contrato que debe cumplirse en toda su integridad y la infracción de una de sus estipulaciones que aceptaron las partes de modo libre y expontáneo ha-ce exigible la pena, mientras no se pruebe la nulidad del contrato por faltarle algunos de los requisitos esenciales.
La Sección 358 del Código Político concede, al Teso-rero de la Isla la facultad para celebrar contiatos de es ta índole á fin de proteger las Rentas Internas.
Por último en el caso Civil número 22 entre “El Pueblo de Puerto Rico” y Juana y Pascual Borrás, fallado por este Tribunal en 24 de noviembre de 1905 se fundó la resolución en la opinión emitida por el Hon. Juez Sr. Wolf y en ese dictamen se citó abundante doctrina de la Corte Suprema de los Estados Unidos que viene á dar autoridad y validez á las consideraciones anteriormente expuestas.
A ese caso .y á la jurisprudencia de tan alto Tribunal nos remitimos así como también al principio consignado en Bishop’s New Criminal Law, Vol. 1 Section 2.66 paragraph 3; y que. allí también se cita, que dice:
“Uno que 'lia sufrido criminalmente toda la pena,- no puede, en un procedimiento civil, alegar este bocho, o como impedimento, •ó, como ordinariamente sucede, en mitigación del pago de daños y perjuicios. ’ ’
Este principio viene á ser el mismo que se desenvuel-ve en eT artículo 2 de nuestro Código vigente de Enjui-. ciamiento Civil que hemos citado anteriormente.
Por estas razones, debe confirmarse la sentencia del Tribunal del Distrito de Arecibo con imposición de las costas de este recurso á los apelantes.

Confirmada.

*455Jueces concurrentes: Sres. Presidente- Quiñones y Asociados, Hernández, MacLeary y Wolf.